Citation Nr: 0604492	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-31 607	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, claimed as major 
depression and social phobia, to include as secondary to 
PTSD.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The veteran and a private psychologist


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2002 and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In the December 2002 decision, 
the RO denied the veteran's claim for service connection for 
PTSD.  The November 2004 decision also denied service 
connection for an acquired psychiatric disorder other than 
PTSD, claimed as major depression and social phobia.  In 
January 2005, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.

In view of the request of the veteran's representative during 
the January 2005 hearing, the Board has characterized the 
claim for an acquired psychiatric disorder (other than PTSD), 
to include the possibility of a secondary relationship 
between diagnosed PTSD and claimed depressive disorder.  
There is no resulting detrimental effect upon the 
adjudication of this ancillary issue, even absent the RO's 
initial consideration of it, given the Board's determination 
that service connection is warranted in this case for PTSD 
with secondary depression and other symptoms.  So this, in 
turn, constitutes a grant of the full benefit sought on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




FINDINGS OF FACT

1.	The veteran's claimed stressors in service of having 
responded to a distress call following an enemy attack on a 
military vehicle, and of involvement in defending the base 
where he was stationed from an attack by two enemy soldiers, 
have been verified.  

2.	There is persuasive evidence of record establishing a 
causal link between the veteran's diagnosed PTSD and the in-
service events that have been corroborated.

3.	In December 2005, a VA psychiatrist and psychologist who 
jointly evaluated the veteran indicated a diagnosis of major 
depressive disorder secondary to PTSD.  Also, a private 
psychologist treating the veteran noted that depressive 
disorder and social phobia were associated with his 
underlying PTSD condition.


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304 (2005).

2.	Resolving all reasonable doubt in his favor, the veteran 
has depression and social phobia that are proximately due to 
or the result of his service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

Since the Board's grant of service connection for PTSD, with 
secondary depression and social phobia, represents a full 
grant of the benefit sought on appeal, there is no need to 
discuss whether there has been compliance with the VCAA 
because, even if there has not been, this is merely 
inconsequential and, therefore, at most only harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2004).

Background

The veteran's DD Form 214 shows he served on active duty from 
February 1970 to September 1971, and that this included a 
tour in Vietnam from July 1970 to September 1971.  His DD 214 
also lists a military occupational specialty (MOS) of combat 
engineer, and the unit in which he served as Company A of the 
299th Engineer Battalion.  The list of medals and 
commendations that he received includes the Vietnam Service 
Medal and Vietnam Commendation Medal.  The records in his 
service personnel file show his principal responsibilities 
while in Vietnam included duty assignments as a pioneer and 
heavy truck driver.

SMRs are negative for any complaints or findings related to a 
psychiatric problem.  The veteran's September 1971 separation 
examination did not indicate the presence of any specific 
medical conditions, and it was noted that his overall health 
did not appear to have changed since his induction into 
service.

Treatment records from the Manchester VAMC dated from 
February 2002 to January 2005, include a March 2002 a social 
worker's initial assessment that the veteran had PTSD.  A 
record of a psychological evaluation conducted later that 
month shows a diagnosis of PTSD and depression.  Subsequent 
records document the veteran's ongoing evaluation and 
treatment in regard to this condition.   

In his February 2003 report of his evaluation of the veteran, 
M. Horan, a private licensed mental health counselor, 
indicated that the veteran had been experiencing a cluster of 
symptoms that was entirely consistent with a diagnosis of 
PTSD.  The veteran describing having flashbacks, and symptoms 
of psychological and physiological reactivity that appeared 
to be directly correlated with incidents from military 
service.  The mental health counselor concluded that he 
concurred with the diagnosis of PTSD that had recently been 
provided at a VA medical facility, and that in his opinion 
this condition was a direct consequence of the veteran's 
military experiences in Vietnam.  A Global Assessment of 
Functioning (GAF) score was assigned of 55.

In his May 2003 response to the PTSD questionnaire sent by 
the RO, the veteran described in detail three incidents from 
during service which he claimed were related to the 
development of PTSD.  He stated that the first incident 
occurred in July 1970, after he had first arrived in Vietnam, 
in the An Khe region, when he was traveling in a heavy truck 
with others in transit to a guard duty post.  According to 
the veteran, the vehicle came to a stop near another military 
truck by the side of the road whose driver was screaming for 
help.  The veteran jumped into the rear compartment of the 
truck and found there were two or three dead servicemen 
inside who appeared to have suffered major wounds.  He was 
extremely upset by this sight and received some assistance 
from another member of his unit in leaving the vehicle.  As 
he was leaving, he overheard one serviceman ask another why 
the veteran had been the one designated to check inside of 
the truck since he was a relatively new recruit. 

A second incident described by the veteran was that in 
November 1970, again at An Khe, his unit was involved in 
clearing a mine field and he was initially sitting with 
others in a truck capping off mines with rifles, and when he 
got down off the truck someone set off a mine nearby, giving 
him a shrapnel wound in his left calf.

The third incident the veteran alleged was that in February 
1971, at Ben Yai, there was a firefight at the gate of the 
base where he was stationed, and he and other servicemen were 
involved.  According to the veteran, one of the two Viet Cong 
soldiers near the gate was shot in the head.  The veteran did 
not know who had fired the shot that had killed him, whether 
it was the veteran or someone else.  A Vietnamese civilian 
went up to the body the next day and she then looked up in 
the direction of where the veteran was standing.    

The RO contacted the agency then referred to as U. S. Armed 
Services Center for Unit Records Research (USASCURR) in order 
to obtain any relevant records from the unit in which the 
veteran served.  (Since then, the USASCURR has been renamed 
as the U. S. Army and Joint Services Records Research Center 
(JSRRC)).  That office responded in July 2004 that a review 
had been conducted of the unit history submitted by the 299th 
Engineer Battalion for the period during which the veteran 
served on active duty, and that the history documented that 
the unit in which the veteran served was exposed to hostile 
fire during May 1971 while located at Phu Tai, but received 
no casualties.  There was no documentation of a firefight 
during February 1971, as described by the veteran.  The 
available U. S. Army casualty files did not list the veteran 
as wounded.  It was also noted that information concerning 
the veteran's military medical history could be obtained from 
his official military personnel file maintained at the 
National Personnel Records Center (NPRC).  (As indicated 
above, the veteran's complete SMRs are already of record.)

In his August 2004 letter, a VA psychologist indicated that 
the veteran met the diagnostic criteria for current, chronic, 
severe PTSD related to his service in Vietnam.  She noted 
that the veteran had reported re-experiencing symptoms such 
as recurrent and intrusive recollections of events from 
service, and avoidance of thoughts and feelings about 
experiences related to service.  The psychologist further 
stated the veteran also met the criteria for a diagnosis of 
panic disorder, social phobias, and major depression.  

In her January 2005 letter, a VA social worker also expressed 
the conclusion that the veteran suffered from PTSD related to 
his combat experience in Vietnam.  He stated that tests 
conducted in accordance with the Clinician Administered PTSD 
scale, completed in March 2002, had confirmed the impact of 
events from Vietnam upon the veteran's life, as well as 
confirmed the diagnosis of PTSD.  

Also in January 2005, the veteran submitted a copy of a lay 
statement from J. Gramling, an individual claiming that he 
served with the veteran for fourteen months while they were 
each stationed in Vietnam.  This individual explained that he 
had provided this statement for the purpose of verifying that 
the information presented by the veteran was true.  According 
to this former service comrade, he was the same individual 
who had pulled the veteran off the rear compartment of the 
truck where the veteran had observed persons who had been 
killed, and after this incident had spent the night along 
with the veteran on guard duty in An Khe.  He further stated 
that he had been on guard duty on the day when "we" 
(presumably meaning himself and the veteran) came under fire 
and killed a Viet Cong soldier, and he recalled seeing the 
same civilian woman the veteran had described the next day 
(whom he identified by name) where that event had occurred.  
He also indicated that he had been present while the veteran 
was clearing a mine field and was struck in the left calf by 
a piece of a land mine.  He then stated that these were only 
some of the situations that he and the veteran had 
experienced during their tour in Vietnam.   



Subsequently, the RO contacted the NPRC to attempt to obtain 
any relevant information from morning reports from the 
veteran's unit.  In August 2005, the NPRC responded that it 
had investigated the allegation of injuries sustained to 
fellow soldiers in July 1970, but that the morning reports 
corresponding to this particular month did not show any 
information concerning this allegation.  The NPRC also 
indicated that it had investigated the veteran's allegation 
of having been injured himself in November 1970, but that 
morning reports from October through December 1970 did not 
show any details regarding this incident.

In her August 2005 evaluation report, T. Alysson, a private 
psychologist, indicated that the veteran recounted a series 
of events from service which he believed were related to the 
development of PTSD.  She noted that the veteran described an 
incident in which he had jumped into a truck to assist the 
individuals inside after the vehicle had been hit by a 
rocket, and he stated that only recently had he learned from 
a fellow serviceman who was present during this event (J. 
Gramling), that he was the only individual who went into the 
truck to provide assistance.  The veteran also mentioned 
other incidents in which he and a group of other servicemen 
were trapped under a truck in order to protect themselves 
from incoming enemy fire.  He described an incident in which 
he was wounded in the leg by shrapnel while helping clear a 
mine field.  The veteran reported having current symptoms 
that included anxiety, enhanced startle response, sleep 
disturbances, and difficulty with memory and concentration.  

Mental status examination showed signs of depression, 
anxiety, irritability, sleep problems, and diminished memory 
and concentration.  The psychologist also noted her review of 
recent records from the veteran's history of psychiatric 
treatment, beginning with the veteran's initial March 2002 
psychiatric evaluation at the Manchester VAMC.  She provided 
a diagnostic impression of PTSD, chronic and severe; major 
depression, severe, recurrent; panic disorder with 
agoraphobia; social phobia; and primary insomnia.  She 
expressed the viewpoint that the veteran should be entitled 
to service connection for his PTSD, and also that his major 
depressive disorder, panic disorder and social phobia were 
associated with underlying PTSD.  The psychologist assigned a 
GAF score of 35 to 40, which she indicated was representative 
of major impairment in several areas, such as work, family 
relations, and mood.

In their December 2005 statement, a VA psychologist and 
psychiatrist who had jointly evaluated the veteran as part of 
a detailed research study of numerous veterans, observed that 
he had been undergoing treatment for PTSD for at least 
four years.  He had reported specific symptoms of emotional 
discomfort, stress, mood swings, anger, and recurrent 
nightmares.  The diagnosis was PTSD, as well as major 
depressive disorder, secondary to PTSD.

During the January 2006 Board hearing, T. Alysson, the 
veteran's private treating psychologist testified first, 
stating that she had diagnosed the veteran with PTSD in 
August 2004.  She further stated that based upon 
consideration of his stated military history, and the nature 
of his symptoms shown through test results, she believed that 
the connection between the veteran's experiences in service 
and PTSD was apparent.  She explained that the veteran at 
present could not go anywhere without constantly obsessively 
filling his fuel tanks, and this was related to the time he 
had spent in Vietnam operating a heavy truck.  According to 
the psychologist, the veteran's PTSD symptoms specifically 
mirrored the stressors he had described.   

The veteran, himself, also testified at the hearing 
concerning his alleged experiences in service.  He described 
the claimed incident in which he observed the bodies of 
servicemen who had been killed when he was attempting to 
provide assistance to the crew of a military truck.  He also 
described another incident in which four servicemen, 
including him, were pinned down under a truck as the result 
of incoming small arms fire, and were later helped by a group 
of Korean soldiers.  He mentioned an additional incident in 
which he was pinned down in crossfire while on guard duty.  
He also alleged that each of the above-mentioned incidents 
occurred in the context of participation in combat.



Governing Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Those commendations and decorations that are recognized as 
conclusive evidence of participation in combat are listed in 
the VA Adjudication Procedure Manual (M21-1), at Part VI, 
Change 112, para 11.37(b)(1) (March 10, 2004).  See also 
VAOGCPREC 12-99 (Oct. 18, 1999).  The determination as to 
whether a claimant participated in combat necessarily depends 
upon the facts of each specific case, and requires 
consideration of all pertinent evidence on this issue.  
VAOGCPREC 12-99.

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting information from another source that corroborates 
his testimony or statements.  See Cohen, 10 Vet. App. at 146-
47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2005).  Credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  However, corroboration does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 310-
11, the U. S. Court of Appeals for Veterans Claims (Court) 
determined that evidence that the veteran's company received 
heavy casualties during an attack consisting of copies of 
radio logs of that incident, was sufficient to reopen his 
claim for service connection for PTSD, even without specific 
evidence of the veteran's presence with the company during 
that particular incident.  Also, Pentecost, 16 Vet. App. at 
128-29 held that the Board had interpreted the corroboration 
requirement too narrowly by requiring the veteran to 
demonstrate his actual proximity to and participation in 
rocket and mortar attacks.  The Court indicated in this 
respect that although the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."  Id.     

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

Analysis

A.	PTSD

The initial determination with reference to the veteran's 
claimed PTSD that is needed in consideration of this claim 
for service connection is whether a competent diagnosis of 
PTSD has been established.  There are presently numerous 
reports of evaluation and treatment for PTSD of record, from 
both VA and private treatment providers, the most recent of 
which involved a December 2005 psychiatric evaluation in 
connection with a VA research study, which confirmed a 
diagnosis of PTSD.  The veteran's private treating 
psychologist also testified on his behalf that she believed 
that a diagnosis of PTSD was accurate.  As a result of these 
findings, there is medical evidence clearly in support of a 
clinical diagnosis of PTSD.  The issue remaining for 
consideration, then, is whether the veteran has a 
confirmed stressor from service that is clinically linked to 
his PTSD diagnosis.  See 38 C.F.R. § 3.304(f) (2005).  
Confirmation of one or more of his claimed stressful 
experiences in service may be based upon either evidence of 
his participation in combat during service or a noncombat 
incident that has been objectively verified.  See Cohen, 10 
Vet. App. at 146-47.

The veteran has alleged, including during his January 2006 
hearing, that some of his claimed stressors occurred while in 
combat.  He described two incidents in which he and a group 
of servicemen from his unit had to take cover from and 
respond to repeated small arms fire.  As explained above, 
where it is shown that a claimant had participation in combat 
in service, his claimed in-service stressors that are related 
to combat service may be based upon his lay testimony alone.  
The record indicates that the veteran's occupational 
specialty in service was a "combat" engineer, although his 
service personnel records do not provide any further specific 
information that would confirm whether he actually had 
involvement in combat in that capacity.  Nonetheless, the 
issue of whether he had combat service is not determinative 
in this case since the record shows that at least one of his 
alleged noncombat related stressors has been independently 
verified.

One of the veteran's claimed stressors in service is that in 
July 1970 in An Khe, he attempted to assist the driver of a 
military truck by the side of the road who had requested 
immediate help, and that he found there were two or three 
individuals inside that had been killed.  In attempting to 
corroborate this alleged stressor, his service personnel 
records and unit history reports are generally essential 
sources of information.  However, the available sources for 
corroboration of a claimed 
in-service stressor are not limited to service records, as 
was previously required prior to the adoption of 38 C.F.R. § 
3.304(f).  See Cohen, 10 Vet. App. at 143, citing to M21-1, 
Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, 
para 50.45(d) (1989).  

In support of his claim, the veteran has provided a lay 
statement from an individual who served with him for the 
fourteen months while they were in Vietnam, which provides a 
firsthand account of having helped the veteran in leaving the 
rear compartment of the truck after he had responded to a 
distress call.  The individual further stated that, after 
this incident, he was stationed along with the veteran for a 
full night of guard duty.  The above statement is consistent 
with details the veteran has provided in his correspondence 
to the RO (and also during clinical evaluations and through 
hearing testimony), including that he was the only individual 
at the time who had responded to the distress call, and that 
another serviceman helped him exit the truck.  The veteran 
has also previously identified the author of the above 
statement as having been present at this incident (in the 
August 2005 psychologist's report).  Thus, the Board finds 
the above statement to be credible in its description of the 
claimed incident.  While the remaining portion of the RO's 
search of the available service records has not yielded 
further corroborating evidence, including requests to the 
JSSRC for a unit history report and for morning reports from 
the NPRC, it is noted that the veteran has not alleged that 
the claimed incident involved his particular unit.  
Accordingly, the evidence of record considered as a whole 
sufficiently verifies the claimed event.  

This same statement provides essential supporting details 
about the veteran's second claimed stressor, involving a 
firefight at his military base February 1971 at Ben Yai 
during which a Viet Cong solder was killed, and the veteran 
did not know who had fired the shot that had killed him, 
whether it was the veteran or someone else.  The statement of 
the veteran's former service comrade indicates that he was on 
guard duty along with the veteran when the base came under 
fire, they fired back which resulted in a Viet Cong soldier 
having been shot, and he observed a civilian woman at the 
scene of the incident the next morning (whom he identified by 
name), as the veteran had described.  This account of the 
claimed event from a third-party again corroborates several 
details provided by the veteran, including the incident 
itself and subsequent alleged events.  The Board has 
considered the absence of documentation of the alleged 
February 1971 in the unit history reports.  Again, given the 
above statement (which also supports the occurrence of other 
claimed stressors, as stated above), there is credible 
evidence of this claimed stressor.   

So there are two in-service stressful experiences the Board 
finds have been independently verified by the record.  As for 
a further alleged incident in which the veteran sustained a 
wound to the left calf as the result of a nearby exploded 
mine, this is also mentioned in the above-referenced 
statement -- additional development for relevant medical 
evidence may indeed assist in corroboration of this event.  
This notwithstanding, the two stressors already verified are 
sufficient for further consideration of the veteran's claim.  
In this regard, for a valid claim for service connection for 
PTSD, it is not a requirement that the record establish more 
than one verified stressor that would clinically support a 
diagnosis of this condition.  See generally, 38 C.F.R. § 
3.304(f) (2005).

Furthermore, the Board finds there is competent and probative 
evidence of record establishing the veteran's diagnosed PTSD 
is causally related to both of the above-referenced verified 
events from service.  Of greatest significance on this matter 
of etiology, the private psychologist who evaluated the 
veteran in August 2005 has considered his history of numerous 
alleged stressors (including both of the verified stressors) 
and has diagnosed PTSD as a result of these incidents.  And 
since the primary stressor considered was a summary of the 
event described above of responding to a distress call, this 
report clearly demonstrates an association between at least 
one verified stressor and a diagnosis of PTSD.  The 
psychologist's findings were provided on the basis of an in-
depth evaluation of the veteran, as well as review of his 
documented clinical history since the initial assessment of 
PTSD in 2002.  Moreover, during the January 2006 hearing, 
this same psychologist testified that the veteran's currently 
demonstrated PTSD symptoms specifically mirrored the in-
service stressors that he had described.  The record also 
contains numerous findings -- including from a January 2005 
VA social worker and August 2004 psychologist -- which 
indicate a diagnosis of PTSD as a result of the veteran's 
experiences in Vietnam.  And while they do not specifically 
reference the two stressors that have been verified, this 
necessarily would be inclusive of these incidents and, as a 
result, are consistent with the above-noted August 2005 
opinion.  

In summary, there are two documented verified stressors of 
record, along with medical evidence indicating there is a 
casual link between these incidents and the veteran's 
diagnosed PTSD.  The evidence on the issue of etiology is 
based upon a thorough clinical evaluation and review of 
record, and thus, resolving all reasonable doubt in favor of 
the veteran where applicable, is clearly supportive of his 
claim.  Accordingly, the criteria for service connection for 
PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.	Psychiatric Disorder other than PTSD

On review of the medical evidence of record concerning the 
claim for service connection for an acquired psychiatric 
disorder, distinct from the aforementioned claim for PTSD, 
the post-service evidence is inclusive of documentation of 
one or more current psychiatric conditions.  The August 2004 
letter which the veteran has submitted from a VA psychologist 
indicates the veteran met the criteria for a diagnosis of 
major depression, panic disorder, and social phobia.  In 
addition, an August 2005 report from the veteran's private 
treating psychologist indicated a diagnostic impression of 
similar disorders.  And in December 2005, a VA mental health 
evaluation team noted the presence of major depressive 
disorder.  Thus, there is at minimum evidence of the current 
claimed psychiatric disability.

The next question for consideration therefore is that of 
etiology, either on the basis of a direct relationship to 
military service, or as secondary to service-connected 
disability.  With respect to a direct theory of entitlement, 
the veteran's SMRs do not reflect any findings related to a 
psychiatric condition in service, and there is also no 
medical opinion of record concluding that a recently 
diagnosed psychiatric disorder originated in service.  
However, there are competent opinions presented in the 
evaluation reports of at least two mental health providers, 
which identify an etiological relationship between major 
depression and PTSD (for which the Board is granting service 
connection, on the basis previously stated) -- and thus 
provide the justification for service connection for the 
claimed psychiatric disorder on a secondary basis.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  In particular, 
the December 2005 joint report of a VA psychiatrist and 
psychologist indicated a diagnosis of major depressive 
disorder secondary to PTSD.  Consistent with this opinion, 
the veteran's treating psychologist, in August 2005, noted 
that his major depressive disorder and other symptoms that 
included social phobia were associated with underlying PTSD.  
There is no opinion or medical finding of record to the 
contrary.  Hence, service connection for depression and 
social phobia is warranted on a secondary basis.  

Inasmuch as the veteran's PTSD, as well as major depression 
and social phobia, for disability rating purposes would be 
considered together as a single disability (as psychiatric 
disabilities are generally evaluated under a single 
diagnosis, in accordance with 38 C.F.R. § 4.14), for the sake 
of clarity, the grant of service connection has been 
characterized as one for PTSD with major depression and 
social phobia.  The evaluation assigned would then be 
reflective of all symptomatology that has been considered 
part and parcel of the underlying PTSD condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the veteran's claimed major depression and 
social phobia may be deemed service-connected, as secondary 
to PTSD.  See 38 C.F.R. § 3.102.  See also Alemany, 9 Vet. 
App. at 519.




ORDER

Service connection is granted for PTSD with major depression 
and social phobia.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


